Citation Nr: 1534238	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a malignant neoplasm, claimed as right kidney cancer, status post-radical nephrectomy, including as due to herbicide exposure in Vietnam and/or exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for chronic renal failure, claimed as a left kidney condition, including amyloidosis, and including as due to herbicide exposure in Vietnam and/or exposure to contaminated water at Camp Lejeune, and as secondary to residuals of a malignant neoplasm, claimed as right kidney cancer.

3.  Entitlement to service connection for hypertension, including as due to herbicide exposure in Vietnam and/or exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a July 2012 videoconference hearing, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of kidney disorder(s) due to herbicide exposure in Vietnam and/or exposure to toxins in water at Camp Lejeune, or as secondary to hypertension.  See January 2010 Claim; September 2010 Notice of Disagreement; November 2011 Substantive Appeal; July 2012 Claim; September 2012 Statement; July 2015 Informal Hearing Presentation.

At the outset, the record indicates that the Veteran's appeals are inextricably intertwined with his claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  A September 2014 rating decision denied service connection for hypertension.  The Veteran submitted a Notice of Disagreement in October 2014.  However, he has not yet been provided with a Statement of the Case on this issue.  This must be accomplished on remand.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2014) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Further, the Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.  VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See VBA Fast Letter 11-03.  The present claims must be considered in light of the new guidelines.

Finally, the Veteran must be scheduled for an additional VA examination, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case addressing his claim of entitlement to service connection for hypertension, including as due to herbicide exposure in Vietnam and/or exposure to contaminated water at Camp Lejeune.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only if the appeal is timely perfected should this issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Follow all current development procedures for the development of the claims in light of the contention that the Veteran's kidney/renal conditions are due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.

3.  Thereafter, schedule the Veteran for a VA examination by a nephrologist.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with all appendices, for review in conjunction with the examination.  

The examiner is advised that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for kidney disorders.

The examiner should address the following:

a) Identify all right and left kidney/renal disorders found to be present, to include any primary amyloidosis, i.e., AL amyloidosis.  If further testing or examination is required to evaluate the claimed disability(ies), such testing or examination is to be done before completion of the examination report.

b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the claimed kidney/renal disorders are related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.  In providing this opinion, information on how long the Veteran served at Camp Lejeune, and whether he lived on or off base, should be considered.

c)  Opine as to whether it is at least as likely as not that the claimed kidney/renal disorders (with the exception of any AL amyloidosis, if found to be present) are related to the Veteran's exposure to herbicides while serving in Vietnam.

For all opinions, the examiner must provide an explanation of the rationale based on the facts and medical principles.  

4.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


